Citation Nr: 0930956	
Decision Date: 08/18/09    Archive Date: 08/27/09

DOCKET NO.  00-09 329A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date prior to January 7, 1999, 
for the award of a 100 percent rating for the residuals of an 
epigastric hernia repair with diastasis recti.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 1950 to September 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision by the 
Houston, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The Board notes that in June 2002 the 
Veteran testified at a video conference hearing before a 
Veterans Law Judge who is unavailable to participate in a 
decision in this case.  He was subsequently provided an 
opportunity for an additional hearing and testified before 
the undersigned Veterans Law Judge in November 2006.  Copies 
of the transcripts of these hearings are of record.  The case 
was remanded for additional development in October 2003, 
August 2006, March 2007, and June 2008.

A review of the record shows that in July 1992 the RO denied 
entitlement to a compensable rating for the residuals of an 
epigastric hernia.  The Veteran perfected an appeal from that 
determination and a March 1999 rating decision granted an 
increased 100 percent rating for the residuals of an 
epigastric hernia with diastasis recti effective from January 
7, 1999.  The Veteran subsequently perfected an appeal on the 
issue of entitlement to an earlier effective date.  In a June 
2001 rating decision, however, the RO reduced the 100 percent 
rating to a noncompensable rating and in a December 2005 
rating decision granted entitlement to a 40 percent rating 
for the residuals of an epigastric hernia repair with 
diastasis recti.  During the course of this appeal the Board 
remanded the issues of entitlement to restoration of the 100 
percent rating and for entitlement to a rating in excess of 
40 percent for additional development and a July 2009 rating 
decision restored the 100 percent maximum schedular rating 
for residuals of an epigastric hernia with diastasis recti 
effective from April 16, 2009.  The Veteran was notified that 
the July 2009 rating decision was considered to be a full and 
final determination as to his restoration and increased 
rating claims.  He was adequately notified of his appellate 
rights.  As he has expressed no disagreement with that 
determination, the Board finds the issue listed on the title 
page of this decision is the only matter remaining for 
appellate review.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  On May 6, 1992, VA received correspondence from the 
Veteran requesting entitlement to an increased rating for his 
service-connected hernia disability.

3.  A March 1999 rating decision granted an increased 100 
percent rating for the residuals of an epigastric hernia with 
diastasis recti effective from January 7, 1999.

4.  There is no evidence demonstrating an increase in the 
Veteran's service-connected hernia disability prior to 
January 7, 1999.


CONCLUSION OF LAW

The criteria for an effective date earlier than January 7, 
1999, for the assignment of a 100 percent rating for the 
residuals of an epigastric hernia with diastasis recti have 
not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the Veteran in 
letters dated in March 2007 and July 2008.  Those letters 
notified the Veteran of VA's responsibilities in obtaining 
information to assist in completing his claim and identified 
the Veteran's duties in obtaining information and evidence to 
substantiate his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  
The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008, removing the sentence in subsection (b)(1) 
stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  Subsection (b)(3) was also added and notes that no 
duty to provide § 5103(a) notice arises "[u]pon receipt of a 
Notice of Disagreement" or when "as a matter of law, 
entitlement to the benefit claimed cannot be established."  
73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Notice as to these 
matters was provided in the March 2007 correspondence.  The 
notice requirements pertinent to the issue on appeal have 
been met and all identified and authorized records relevant 
to the matter have been requested or obtained.  Further 
attempts to obtain additional evidence would be futile.  The 
Board finds the available medical evidence is sufficient for 
an adequate determination.  There has been substantial 
compliance with all pertinent VA law and regulations and to 
move forward with the claim would not cause any prejudice to 
the appellant.

Earlier Effective Date Claim

VA law provides that the effective date for an award of 
disability compensation based on an original claim for direct 
service connection, if the claim is received within one year 
after separation from service, shall be the day following 
separation from active service or the date entitlement arose; 
otherwise, and for reopened claims, it shall be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 
2009); 38 C.F.R. § 3.400(b)(2)(i), (r) (2008).  

The effective date of an evaluation and award of compensation 
for an increased rating claim is the date of receipt of the 
claim or the date entitlement arose, whichever is the later.  
38 C.F.R. § 3.400.  An earlier effective date may be assigned 
when it is factually ascertainable that an increase in 
disability occurred and the claim for increase was received 
within one year from that date, but otherwise the date of 
receipt of the claim.  38 C.F.R. § 3.400(o)(2).  

In determining whether or not an increase was factually 
ascertainable during the year prior to receipt of an 
increased rating claim, the Board will review the entirety of 
the evidence of record.  See Hazan v. Gober, 10 Vet. App. 
511, 520 (1997) (also holding that for effective date 
purposes, the claim must be the application on the basis of 
which the rating was awarded); Washington v. Gober, 10 Vet. 
App. 391, 393 (1997) ("The fact that the appellant had 
previously submitted claim applications, which had been 
denied, is not relevant to the assignment of an effective 
date based on a current application."); Wright v. Gober, 10 
Vet. App. 343, 346-47 (1997) (holding that an application 
that had been previously denied could not preserve an 
effective date for a later grant of benefits based on a new 
application).  

Previous determinations which are final and binding will be 
accepted as correct in the absence of clear and unmistakable 
error (CUE).  Where evidence establishes such error, the 
prior decision will be reversed or amended.  38 C.F.R. 
§ 3.105(a) (2008).  A claimant who seeks to obtain 
retroactive benefits based on CUE has a much heavier burden 
than that placed upon a claimant who seeks to establish 
prospective entitlement to VA benefits.  See Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991); see also Berger v. 
Brown, 10 Vet. App. 166, 169 (1997) (recognizing a claimant's 
"extra-heavy burden" of persuasion before the Court in a 
claim of CUE).

In the absence of clear evidence to the contrary, the law 
presumes the regularity of the administrative process.  
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  
Notification for VA purposes is a written notice sent to the 
claimant's last address of record.  See 38 C.F.R. § 3.1(q) 
(2008).

Once a formal claim has been allowed or disallowed because 
the disability was not compensable in degree, the receipt of 
VA examination or hospitalization reports will be accepted as 
an informal claim for increased benefits or an informal claim 
to reopen.  38 C.F.R. § 3.157(b) (2008).  The Court has held 
that the failure to consider evidence which may be construed 
as an earlier application or claim, formal or informal, that 
would have entitled the claimant to an earlier effective date 
is remandable error.  See Lalonde v. West, 7 Vet. App. 537, 
380 (1999); see also 38 U.S.C.A. § 7104(a); Servello v. 
Derwinski, 3 Vet. App. 196, 198-99 (1992).  The Court has 
held, however, that the Board is not required to conjure up 
issues that were not raised by an appellant.  See Brannon v. 
West, 12 Vet. App. 32 (1998).

VA regulations also provide that the terms claim and 
application mean a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement, to a benefit.  38 C.F.R. 
§ 3.1(p) (2008).  Generally, the date of receipt of a claim 
is the date on which a claim, information, or evidence is 
received by VA.  38 C.F.R. § 3.1(r).

VA regulations provide ratings for postoperative ventral 
hernia as follows:

733
9
Hernia, ventral, postoperative:
Ratin
g

Massive, persistent, severe diastasis of recti 
muscles or extensive diffuse destruction or 
weakening of muscular and fascial support of 
abdominal wall so as to be inoperable
100

Large, not well supported by belt under ordinary 
conditions
40

Small, not well supported by belt under ordinary 
conditions, or healed ventral hernia or 
postoperative wounds with weakening of abdominal 
wall and indication for a supporting belt
20

Wounds, postoperative, healed, no disability, belt 
not indicated
0
38 C.F.R. § 4.114, Diagnostic Code 7339 (2008).

In this case, records show the Veteran submitted an original 
service connection claim for a hernia disability in October 
1952.  VA treatment records dated in December 1952 noted 
there was no evidence of a present hernia and that the prior 
ventral herniorrhaphy was successful.  Service connection was 
established for residuals of an epigastric hernia repair and 
a noncompensable rating was assigned in January 1953.  

On May 6, 1992, the RO received correspondence from the 
Veteran requesting entitlement to an increased rating for his 
service-connected hernia disability.  A March 1999 rating 
decision granted an increased 100 percent rating for the 
residuals of an epigastric hernia with diastasis recti 
effective from January 7, 1999.

The medical evidence of record includes a June 1992 VA 
examination report noting the Veteran reported he "had no 
real discomfort associated postoperatively with the incision 
or the abdomen."  The examiner noted there was a well-healed 
three-inch transverse incision located two-inches above the 
umbilicus with no evidence of recurrent hernia, discomfort, 
keloid formation, or any other associated abnormalities.  VA 
treatment records dated in October 1995 noted an examination 
of the abdomen revealed a ventral hernia with no evidence of 
incarceration.  A November 1997 report noted an examination 
revealed the abdominal wall was intact with no evidence of a 
hernia.  At his January 1999 VA examination, the Veteran 
reported a good initial result of his epigastric hernia 
repair with a gradual onset of discomfort at the midline of 
the abdomen where he had a diastasis rectus.  He stated it 
had progressed to the point where it protruded when he sat up 
and caused feelings of weakness in the abdomen.  The examiner 
noted there was a small defect in the fascia of the abdominal 
wall and a massive, persistent diastasis of the recti muscles 
that was large and not supported by a belt.  

In statements in support of his claim the Veteran reported 
that his epigastric hernia disability was manifested by 
tenderness and pain to the touch.  In his January 2000 notice 
of disagreement he asserted that an effective date for the 
assigned 100 percent rating was warranted from June 12, 1953.  
He subsequently testified that he felt a 100 percent rating 
should have been assigned from the date of his discharge from 
service in 1952.  

Based upon a comprehensive review of the record, the Board 
finds there is no evidence demonstrating an increase in the 
Veteran's service-connected epigastric hernia disability 
prior to January 7, 1999.  There is no evidence of an earlier 
formal or informal claim for an increased rating prior to 
May 1992 and no evidence demonstrating the criteria for an 
increased rating were met at any time prior to January 7, 
1999.  In the absence of evidence demonstrating an earlier 
increased rating claim or evidence demonstrating earlier 
entitlement to an increase in disability, the Board finds the 
claim for an earlier effective date must be denied.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence in this case is against the Veteran's claim.


ORDER

Entitlement to an effective date prior to January 7, 1999, 
for the award of a 100 percent rating for the residuals of an 
epigastric hernia repair with diastasis recti is denied.


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


